MELTON, Presiding Justice,
concurring.
I concur fully in the majority opinion. However, I write separately to emphasize that the Authority in this case has so blurred the lines between its public functions and those that it has seemingly delegated to Northside that it cannot be credibly stated that North-side is so completely separated from the Authority that none of the records sought in this case could even possibly be classified as “public records.” Indeed, it defies credulity that Northside could be completely separate from and do nothing “on behalf of” the Authority when it was the Authority itself that “created” Northside for the purpose of carrying out virtually all of its public duties. I question the extent to which the Authority itself, as opposed to its principals acting in their individual capacities, can legally create a private entity that is wholly independent of the Authority’s legislatively imposed duties and responsibilities. However, at times, the Authority has hinted that it has done just that, perhaps relying on an overly broad reading of Richmond County Hosp. Auth. v. Richmond County, 255 Ga. 183 (336 SE2d 562) (1985), and the language in the Lease and Transfer Agreement through which the Authority established its ongoing relationship with Northside. Specifically, according to the Lease and Transfer Agreement:
The restructuring plan adopted by the Authority is authorized under Georgia law. Georgia’s Hospital Authorities Law (O.C.G.A. §§ 31-7-70 et seq.), as confirmed by the Georgia Supreme Court’s decision in Richmond County Hospital Authority v. Richmond County, 255 Ga. 183, 336 S.E.2d 562 (1985), authorizes a corporate restructuring of a hospital authority through a lease and transfer of hospital assets to anew 501(c) (3) nonprofit corporation formed by the hospital authority.
(Emphasis supplied.) However, nothing in Richmond County Hosp. Auth. stands for the proposition that an Authority itself can create a private entity to fulfill its public mission, or that any records generated by that private entity in connection with the Authority’s public mission would not be subject to the Georgia Open Records Act. Nor could the Authority, by delegating the bulk of its responsibilities to a private entity to fulfill its public mission, avoid its other statutory responsibilities under the law. And where, as here, Northside was *533basically a de facto replacement for the Authority with respect to its public mission of providing health care throughout Fulton County, I believe that there may be several records related to Northside’s fulfillment of that public mission that would be properly classified as “public records.” See OCGA § 50-18-70 (b) (2) (“ ‘Public record’means all documents, papers, letters, maps, books, tapes, photographs, computer based or generated information, data, data fields, or similar material prepared and maintained or received by an agency or by a private person or entity in the performance of a service or function for or on behalf of an agency or when such documents have been transferred to a private person or entity by an agency for storage or future governmental use”). However, I agree with the majority that it is for the trial court to engage in the appropriate factual inquiry on remand to decide whether the records in question in this case constitute public records.
Decided November 2, 2017.
Jones Day, Peter C. Canfield, Brian C. Lea, for appellant.
Dentons US, Thurbert E. Baker, J. Randolph Evans, Bryan E. Bates, Nathan L. Garroway; Baker & Hostetler, S. Derek Bauer, Ian K. Byrnside, James C. Rawls; Nelson Mullins Riley & Scarborough, Charles T. Huddleston, S. Wade Malone, Jessica R. Watson; Polsinelli, PC., Jeremy P Burnette, Sidney S. Welch; Edward C. Konieczny, for appellees.
Hull Barrett, David E. Hudson, James B. Ellington; Scheer Montgomery & Call, Steven E. Scheer; Aker man LLP, Sarah R. Craig; Christopher M. Carr, Attorney General, Annette M. Cowart, Russell D. Willard, Senior Assistant Attorneys General, Sarah H. Warren, Solicitor-General; Brinson, Askew, Berry, Seigler, Richardson & Davis, Lee B. Carter, Norman S. Fletcher; Peters & Monyak, Jonathan C. Peters; Smith, Gilliam, Williams & Miles, Steven P Gilliam, Roger B. Hatcher, Jr.; Kelly Jean L. Pridgen, G. Joseph Scheuer, amici curiae.